Citation Nr: 0218785	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  02-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a 
neck injury, with bone spur and numbness in the left arm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1960 
to September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.   


FINDINGS OF FACT

1.  The veteran currently has neck disorders such as 
cervical spondylosis and disc herniation.

2.  There is no medical evidence showing the development 
of a chronic cervical spine disorder during the 
appellant's active service or within the year after his 
separation from service.

3.  The appellant's current neck disorders did not result 
from disease or injury incurred during military service.


CONCLUSION OF LAW

The appellant does not have any residuals of a neck 
injury, with bone spur and numbness in the left arm, that 
are the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in 
February 1961, the appellant was hospitalized after 
complaining of stiffness in his neck which he had noticed 
that morning, two hours after coming to a sudden stop 
while driving a pick-up truck.  The physical examination 
showed spasm of the sternocleidomastoid muscles 
bilaterally, and tenderness on the cervical vertebral 
posterior process.  The remainder of the physical 
examination was essentially negative.  Posterior-anterior 
(PA) and lateral x-rays of the cervical spine were 
negative.  While the appellant was hospitalized, he was 
treated with head traction and medication.  On his fourth 
day of hospitalization, he was asymptomatic and traction 
was discontinued.  Upon his discharge, the diagnosis was 
of torticollis, acute, not elsewhere classified (n.e.c.), 
cause unknown.  The remaining records are negative for any 
complaints or findings of a neck injury or disability.  
The appellant's September 1963 separation examination 
revealed that there were no musculoskeletal defects.  

In a January 2001 Statement in Support of Claim (VA Form 
21-4138), the appellant filed a claim for entitlement to 
service connection for the residuals of a neck injury, 
with bone spur and numbness in the left arm.  At that 
time, he submitted duplicative copies of his service 
medical records showing that in February 1961, he was 
hospitalized for four days with complaints of neck 
stiffness and was diagnosed with torticollis.  

Private medical records from the Welborn Clinic, from 
January 1998 to March 2001, show that in June 2000, it was 
noted by the appellant's examining physician, J.R.M., 
M.D., that the appellant had recently undergone a bone 
scan which showed some minimal degenerative and arthritic 
changes in the mid cervical spine.  An 
electroencephalogram (EEG) was normal awake and asleep, 
and a normal cerebral profusion scan was performed.  In 
July 2000, Dr. M. reported that the appellant had recently 
undergone a magnetic resonance imaging (MRI) which was 
interpreted as showing a left sided disk herniation at C5-
6, with dural sac deformity and left foraminal narrowing.  
There was some central disk protrusion.  An 
electromyograph (EMG) was performed which was negative.  
According to Dr. M., the appellant's strength was good, 
but he complained of numbness in his arm.  Dr. M. 
suspected that the appellant had a cervical radiculopathy, 
but he doubted that surgery was appropriate at that time 
given the good muscle strength and negative EMG.  

The Welborn medical records also reflect that in March 
2001, the appellant underwent a follow-up examination for 
his cervical spondylosis.  At that time, he stated that 
his main complaint was of numbness in the left 
extremities.  The appellant indicated that he first 
noticed the numbness in April 2000, while he was 
hospitalized for a heart attack and developed numbness in 
the left upper extremity.  According to the appellant, his 
numbness was associated with a drop in his blood pressure.  
The appellant reported that he had a long history of neck 
problems, dating back 40 years ago to when he was in the 
army and had traction to his neck following an automobile 
accident.  He noted that there were two occasions when he 
had neck traction associated with numbness in the left 
side of the body.  According to the appellant, his 
military records had been checked and there was no 
evidence of disk disease at that time.  The appellant 
indicated that in 1993, he was working as an ironworker 
when a metal bolt or nut fell on his head and caused him 
to develop some numbness on the left side as well.  
Following the physical examination, the diagnosis was of 
cervical spondylosis, with disk protrusions and bulging in 
multiple cervical (neck) disk levels.  It was noted that 
the appellant's main symptom was of numbness, without 
motor or reflex deficit.  

In April 2001, the appellant underwent a VA spine 
examination.  At that time, he stated that while he was in 
the military, he sustained an injury to his neck when a 
truck stopped suddenly and he had a "whiplash" type 
condition.  The appellant indicated that he was 
hospitalized and treated with traction.  He noted that 
following his discharge from the military, he did not 
really have any trouble with his neck until April 2000 
when he was hospitalized for a heart attack.  According to 
the appellant, while he was hospitalized, his left side 
went numb and he underwent tests in order to determine if 
he had suffered a stroke.  The appellant reported that it 
was determined that he had not suffered a stroke.  He 
indicated that he subsequently sought treatment from a 
neurologist at the Welborn Clinic for his continuing left-
sided numbness.  After undergoing numerous tests, he was 
told by his neurologist that his numbness resulted from a 
bone spur in his neck.  The appellant revealed that he had 
worked throughout his life as a structural ironworker.  
Following the physical examination and a review of the 
private medical records from the Welborn Clinic, the 
examining physician diagnosed the appellant with the 
following: (1) left arm numbness, due to cervical 
radiculopathy, and (2) appellant alleged neck injury while 
in the military.  The examiner noted that the private 
medical records from the Welborn Clinic showed cervical 
spine arthritis and left C5-6 disc herniation as the 
likely cause of the appellant's left arm numbness.  The 
examiner also stated that a construction injury to the 
appellant's neck was noted in the records.  

In June 2001, the RO received private medical records from 
the Welborn Clinic, from March 2000 to January 2001.  The 
records show that in April 2000, the appellant was treated 
after complaining of left arm numbness.  At that time, it 
was noted that the appellant had recently been 
hospitalized for angioplasty and that after the procedure, 
he became hypotensive in the left arm and hand, and his 
left leg went numb.  The appellant indicated that he had 
also been hit in the back of the neck with a heavy screw 
at work, and he wondered if he had some neck damage from 
that injury.  The physical examination showed that the 
appellant had good grip strength in his hands and had good 
strength testing of the bilateral upper extremities.  The 
assessment was of paresthesias.  

In August 2001, the examiner from the appellant's April 
2001 VA spine examination provided an addendum to the 
April 2001 examination report.  At that time, the VA 
examiner stated that she had reviewed the appellant's 
claims file, including his service medical records showing 
that he was hospitalized for four days in February 1961 
for complaints of neck stiffness and was diagnosed with 
acute torticollis, and the private medical records showing 
treatment for left C5-6 disk protrusion, with foraminal 
narrowing.  The examiner also indicated that she had 
reviewed the appellant's history.  The examiner noted that 
according to the appellant, he had neck stiffness in 1961 
and was treated with traction.  The appellant reported 
that he did not have any further problems with his neck 
until 1993, when he was hit on the back of the neck just 
below his hard hat, and that that incident resulted in 
neck stiffness for approximately one week.  He recalled 
seeking medical treatment and was told by his examining 
physician that there was nothing wrong with his neck.  
According to the appellant, he had no further trouble with 
any neck complaints or left arm disability until he was 
hospitalized for a heart attack in April 2000.  The 
appellant stated that at that time, his left side went 
numb.  The VA examiner noted that the "bottom line" of 
that evaluation was that the appellant had left-sided 
cervical radiculopathy which caused his left arm to be 
numb.  The VA examiner indicated that the appellant's 
current diagnosis was of left arm numbness due to cervical 
radiculopathy.  It was the VA examiner's opinion that 
while the appellant did have an episode of neck stiffness 
during his military service, he did not have any left arm 
complaints and did not have any cervical radiculopathy 
documented at that time.  According to the VA examiner, 
the appellant subsequently spent 31 years doing heavy 
physical labor as an ironworker, including an injury to 
his neck in 1993.  The examiner then concluded that, 
taking all of the above facts into consideration, it 
seemed less likely than not that the appellant developed 
his cervical radiculopathy as a result of his military 
service. 

In February 2002, the RO received private medical records 
from the Welborn Clinic, from April 2000 to July 2001.  
The records include a medical statement from Dr. M., dated 
in April 2000, which shows that at that time, Dr. M. 
indicated that he had recently examined the appellant.  
According to Dr. M., the appellant was an ironworker who 
had been bothered by left arm numbness.  Dr. M. stated 
that seven years ago, the appellant was hit in the back of 
the head by a large steel nut and had subsequently 
developed chronic pain in his neck.  Dr. M. indicated that 
in April 2000, the appellant underwent an angioplasty and 
when he awoke from the angioplasty, he had pain down his 
left arm which then spread to the other side, but then 
eventually cleared up.  Dr. M. reported that one of his 
concerns was that the appellant had a cervical 
radiculopathy, which might have been aggravated by the 
positioning of the appellant's surgery, which led him to 
have some discomfort in his arm when he awoke.    


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of section 3.303(d)).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service." 
38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

In the instant case, the appellant contends that while he 
was in the military, he suffered a neck injury.  He 
maintains that following the injury, he suffered from 
residuals of the injury, including developing numbness in 
his left arm.  Thus, the appellant reports that at 
present, he suffers from residuals of his in-service neck 
injury, to include a bone spur and numbness in the left 
arm.  In this regard, lay statements are considered to be 
competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, when the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that he currently 
suffers from residuals of his in-service neck injury, with 
bone spur and numbness in his left arm, is not competent 
evidence. 

In this case, incurrence in service is not factually shown 
by the service medical records.  The Board recognizes that 
the appellant was treated in February 1961 for 
torticollis.  However, x-rays of the cervical spine were 
negative, and, by the fourth day of hospitalization, the 
appellant was asymptomatic.  The remaining service records 
are negative for any complaints or findings of a neck 
injury or disability, and the appellant's September 1963 
separation examination revealed that there were no 
musculoskeletal defects.  Therefore, it appears the in-
service condition was acute and transitory and resolved 
with little treatment.

There is no compelling evidence of continuity of 
symptomatology.  During the 2001 VA examination, the 
appellant stated that he had had no trouble with his neck 
after service until a work-related injury in 1993.  On his 
substantive appeal, the appellant argued the 1993 injury 
was minor.  Contrary to this statement, which was made in 
conjunction with his claim for benefits, he stated in 
2000, while seeking medical treatment from a private 
physician, that he had had neck pain ever since the 1993 
injury, although he had not sought treatment for this.

The first post-service medical evidence of any neck 
disability is in June 2000, approximately 37 years 
following the appellant's discharge.  The Welborn private 
medical records show that in June 2000, Dr. M. noted that 
the appellant had recently undergone a bone scan which 
showed some minimal degenerative and arthritic changes in 
the mid cervical spine.  The records further show that in 
July 2000, it was noted that the appellant's recent MRI 
was interpreted as showing a left sided disk herniation at 
C5-6, with dural sac deformity and left foraminal 
narrowing.  There was also some central disk protrusion, 
and Dr. M. suspected cervical radiculopathy.  Moreover, 
the records also reflect that in a March 2001 examination, 
the appellant stated that he had first noticed numbness in 
his left extremities in April 2000, while he was 
hospitalized for a heart attack and developed numbness in 
the left upper extremity.  The appellant further stated 
that in 1993, while he was working as an ironworker, he 
was hit in the back of the neck with a heavy screw and 
subsequently developed numbness on the left side as well.  
Following the physical examination, the diagnosis was of 
cervical spondylosis, with disk protrusions and bulging in 
multiple cervical (neck) disk levels.  It was noted that 
the appellant's main symptom was of numbness, without 
motor or reflex deficit.  

In the appellant's April 2001 VA spine examination, the 
pertinent diagnosis was of left arm numbness, due to 
cervical radiculopathy.  The VA examiner stated that 
according to the private medical records from the Welborn 
Clinic, the appellant's cervical spine arthritis and left 
C5-6 disc herniation were the likely cause of his left arm 
numbness.  In addition, in an August 2001 addendum to the 
April 2001 VA examination report, the VA examiner opined 
that while the appellant did have an episode of neck 
stiffness during his military service, he did not have any 
left arm complaints and did not have any cervical 
radiculopathy documented at that time.  The VA examiner 
also noted that the appellant subsequently spent 31 years 
doing heavy physical labor as an ironworker, including an 
injury to his neck in 1993.  The examiner then concluded 
that, taking all of the facts into consideration, it 
seemed less likely than not that the appellant developed 
his cervical radiculopathy as a result of his military 
service.  

The appellant's representative submitted an article 
regarding the incidence of disc injuries in persons 
involved in motor vehicle accidents, arguing that this 
evidence was favorable to the appellant's claim.  Even 
accepting that persons involved in motor vehicle accidents 
potentially incur disc injuries, that does not negate the 
fact that, in this case, the appellant has reported no 
symptoms or treatment for his neck for more than 30 years 
following the in-service injury.  No medical professional 
has concluded that the disc disease shown at such a remote 
time from the in-service neck injury is possibly related 
to that injury, and, in fact, the medical evidence 
conclusively shows otherwise.  The article is of limited, 
if any, probative value in light of the medical evidence 
of record.

Therefore, in light of the above, the Board finds that the 
appellant does not have any residuals of a neck injury, 
with bone spur and numbness in the left arm, that are 
attributable to military service.  The preponderance of 
the evidence is against his claim of service connection.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), which became 
effective during the pendency of this appeal.  It is the 
Board's conclusion that the new law does not preclude the 
Board from proceeding to an adjudication of the claim 
addressed above.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in 
this case. This is so because the requirements of the law 
have been satisfied.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
In this regard, there is no indication that there is 
additional evidence that has not been obtained and that 
would be pertinent to the present claim.  The appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim.  Moreover, in a May 2001 
letter from the RO to the appellant, the appellant was 
informed of the enactment of the VCAA and its content.  
Also, a March 2001 letter asked him for evidence 
specifically needed in his case. 

The Board concludes that the discussions in the rating 
decision, the statement of the case, and in the letters 
sent to the appellant from the RO during the course of the 
appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  Additionally, these documents have 
indicated to the appellant what would be required of him, 
and what evidentiary development VA undertook on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The May 2001 letter specifically informed the 
appellant what was needed from him and what VA would 
obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
Pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  The 
record also reflects that the appellant underwent a VA 
spine examination in April 2001, which included an opinion 
as to the etiology of any neck disorder shown.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claim.

VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  At 
every stage of the process, he was informed of the 
information and evidence needed to substantiate this 
claim, and VA has complied with its notification 
requirements.  In sum, the facts relevant to this appeal 
have been properly developed and there is no further 
action to be undertaken to comply with the provisions of 
the VCAA or the implementing regulations. 


ORDER

Entitlement to service connection for the residuals of a 
neck injury, with bone spur and numbness in the left arm, 
is denied.   






		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

